DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action responds to the Application filed on 5/6/2021 and IDS filed on 5/6/2021 and 6/10/2021.  Claims 1-15 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,379,648 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar operation of determining or predicting or obtaining existence, probability of existence, a characteristic, and/or a combination selected from the foregoing, of a defect resulting from production of the one or more patterns with the device manufacturing process; wherein “of a defect in imaging by a device manufacturing process onto a substrate under each of a plurality of values of one or more processing parameters of the device manufacturing process” as recited in the present claims are obvious, specific subset of the defect resulting from production of the one or more patterns with the device manufacturing process as in known in the art of design and manufacturing of integrated circuits; wherein the additional steps of determining overlapping process windows of the area of interest as recited in the patented claims are further covered by the present claims 3-5; wherein the selected area for inspection as recited in the present claims 14-15 correspond to the “area of interest” of the patented claims.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,080,459 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar operations of determining or predicting or obtaining existence, probability of existence, a characteristic, and/or a combination selected from the foregoing, of a defect resulting from production of the one or more patterns with the device manufacturing process; wherein the obtained “sensitivity value” as recited in the patented claims are obvious, specific subset of the determined “values of one or more processing parameters” of the present claims as is known in the art of design and manufacturing of integrated circuits.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,003,093 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar operations of determining values of one or more processing parameters under which the one or more patterns are processed; and  of determining or predicting or obtaining existence, probability of existence, a characteristic, and/or a combination selected from the foregoing, of a defect resulting from production of the one or more patterns with the device manufacturing process; wherein the additional operations of generating electronic data representing one or more sub-areas of a surface of the substrate for inspection by a physical inspection apparatus, as recited by the patented claims, are covered by the present claims 3-5; wherein although the present claims 1-13 are directed to a method whereas the patented claims 1-24 are directed to a non-transitory computer readable medium for performing the method, it would have been obvious to one of ordinary skilled in the art at the time of effective filing of the inventions to derive the method from the non-transitory computer readable medium for implementing the method or vice versa, because such method, non-transitory computer readable are part of the computer system for implementing the method as is known in the art of computer-aided design, analysis and manufacturing of circuits.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,514,614 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar operations of determining values of one or more processing parameters under which the one or more patterns are processed; and  of determining or predicting or obtaining existence, probability of existence, a characteristic, and/or a combination selected from the foregoing, of a defect resulting from production of the one or more patterns with the device manufacturing process; wherein the additional operations of generating electronic data representing one or more sub-areas of a surface of the substrate for inspection by a physical inspection apparatus, the one or more subareas-enclose the one or more patterns for which the determined or predicted existence, probability of existence, characteristic, and/or combination selected from the foregoing, meets one or more criteria and enclose one or more other patterns not identified as prone to produce a defect as recited by the patented claims, are covered by or obvious variations of the present claims 3-5.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,990,462. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps/operations of determining/obtaining value(s) of the processing parameters and predicting or determining an existence, a probability of existence, a characteristic, or a combination selected therefrom, of a defect produced from the hot spot or resulting from production of the one or more patterns with the device manufacturing process, wherein the patented claims determines a range of values of a processing parameter, from which an actual value is obtained to perform the predicting/determining defect which is an obvious subset of the determined values of one or more processing parameters of the present claims; and wherein the patented claims are directed to non-transitory computer readable medium whereas the present claims are directed to a method and device for performing the similar operations/steps.  It would have been obvious to one of ordinary skilled in the art at the time of the effective filing of the claimed inventions to further derive the present claims or vice versa based on the patented claims or vice versa since the claims perform similar operations/steps wherein one of ordinary skilled in the art of computer-aided design and analysis of circuits would have recognized/known that computer system would contain non-transitory medium storing instructions for performing the method, to derive the computer-implemented method as well as the computer system of the present invention or vice versa.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 9,990,451 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps/operations of determining or predicting an existence, a probability of existence, a characteristic, or a combination selected therefrom, of a defect with device manufacturing process, wherein the steps/operations of identifying a processing window limiting pattern from the patter and obtaining the measured value of a processing parameter under which the one processing window limiting pattern is process, as recited in the patented claims,  are covered by the present claims 3 and 5.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US Patent No. 9,842,186 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps/operations of determining/obtaining value(s) of the processing parameters and determining or predicting an existence, a probability of existence, a characteristic, or a combination selected therefrom, of a defect with device manufacturing process, wherein the obtaining of features of interests as recited in the patented claims is covered by the present claim 3, wherein the  step/operation of determining the OPW (overlapping processing window) as recited in the patented claims are covered by the present claims 3 (i.e., specific subset of the identified enclosed areas) and present claims 6, and wherein the further step of producing electronic data using the OPW to configure an aspect of the device manufacturing process as recited in the reference claims but absent from the present claims, is an obvious steps/operations known in the art to make use of the present claims and the referenced claims in the actual manufacturing process as intended by the present claims and the patented claims.
Claims 1-15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent No. 9,507,907 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other, performing similar steps/operations of determining/obtaining value(s) of the processing parameters and predicting or determining an existence, a probability of existence, a characteristic, or a combination selected therefrom, of a defect produced from the hot spot or resulting from production of the one or more patterns with the device manufacturing process, wherein the patented claims determines a range of values of a processing parameter, from which an actual value is obtained to perform the predicting/determining defect which is an obvious subset of the determined values of one or more processing parameters of the present claims; and wherein the identifying of the hot spot as recited in the patented claims are covered by the present claims 3 and 6.
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by FOUQUET et al. (US Patent Application Publication Nos. 2018/0365369 A1 and US 2015/0356233 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claims 1,4,14, Fig. 2 illustrate the elements of the claims, wherein determining values of one or more processing parameters correspond to in steps 212-213 (see paragraphs [0091]-[0092]); determining or predicting of defect using ones of one or more processing parameters, an existence, probability of existence, and/or characteristics correspond to step 214 (see paragraph [0093]).
As per claim 2, inspecting one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic and/or combination thereof, meets one or more criteria (see paragraphs [0093], [0095]).
As per claim 3, identifying one or more areas that enclose the one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic, and/or combination selected from the foregoing, meets one or more criteria (i.e., hot spot(s) being areas that enclose the one or more patterns are identified which meets the particular criteria or threshold—see paragraphs [0088]-[0089]).
	As per claim 5, the one or more patterns comprise a process window limiting pattern (see paragraphs [0086]-[0087].
	As per claim 6, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing comprises:
•    comparing the values of the one or more processing parameters with an overlapping process window of the one or more patterns, or
•    determining whether the values of the one or more processing parameters are beyond one or more thresholds, or
•    using a classification model with the values of the one or more processing parameters as input to the classification model (see paragraphs [0093], [0095], [0088], [0098]).
	As per claim 7, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing, of the defect comprises simulating an image, or expected patterning contours, of the one or more patterns under the values of the one or more processing parameters and determining an image or contour parameter (see paragraphs [0015], [0088], [0090], [0093]).
	As per claim 8, the one or more patterns are identified using an empirical model or a computational model (see paragraph [0011]).
	As per claim 9, the one or more processing parameters are selected from: focus, depth of focus, focus error, dose, an illumination parameter, a projection optics parameter, data obtained from metrology, and/or data from an operator of a processing apparatus used in the device manufacturing process (see paragraph [0012]).
	As per claim 10, the values of the one or more processing parameters are obtained from metrology (see paragraphs [0012]-[0013]).
	As per claim 11, the one or more processing parameters are determined or predicted using a model or by querying a database (see paragraph [0014]).
	As per claim 12, the one or more processing parameters comprise one or more local processing parameters, one or more global processing parameters, and/or a combination selected from the foregoing (see paragraphs [0021], [0091]).
	As per claim 13, the defect is undetectable before the substrate is irreversibly processed (see paragraph [0023]).
	As per claim 15, the exporting a file include a data structure represent the area (see paragraphs [0085], [0096], [0107] as part of the database).
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HUNSCHE et al. (US Patent Application Publication No. 2015/0227654 A1).
The applied reference has a common assignee and some inventors with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claims 1,4,14, Fig. 2 illustrate the elements of the claims, wherein determining values of one or more processing parameters correspond to in step 212 (see paragraph [0086]); determining or predicting of defect using ones of one or more processing parameters, an existence, probability of existence, and/or characteristics correspond to step 213 (see paragraph [0087]).
As per claim 2, inspecting one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic and/or combination thereof, meets one or more criteria (see paragraphs [0087]—i.e., processing parameters fall outside the process window).
As per claim 3, identifying one or more areas that enclose the one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic, and/or combination selected from the foregoing, meets one or more criteria (i.e., hot spot(s) being areas that enclose the one or more patterns are identified which meets the particular criteria or threshold—see paragraph [0087]).
	As per claim 5, the one or more patterns comprise a process window limiting pattern (see paragraph [0087]).
	As per claim 6, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing comprises:
•    comparing the values of the one or more processing parameters with an overlapping process window of the one or more patterns, or
•    determining whether the values of the one or more processing parameters are beyond one or more thresholds, or
•    using a classification model with the values of the one or more processing parameters as input to the classification model (see paragraph [0087]).
	As per claim 7, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing, of the defect comprises simulating an image, or expected patterning contours, of the one or more patterns under the values of the one or more processing parameters and determining an image or contour parameter (see paragraphs 0017], [0027], [0033], [0035]).
	As per claim 8, the one or more patterns are identified using an empirical model or a computational model (see paragraph [0010]).
	As per claim 9, the one or more processing parameters are selected from: focus, depth of focus, focus error, dose, an illumination parameter, a projection optics parameter, data obtained from metrology, and/or data from an operator of a processing apparatus used in the device manufacturing process (see paragraph [0011]).
	As per claim 10, the values of the one or more processing parameters are obtained from metrology (see paragraphs [0011]-[0012]).
	As per claim 11, the one or more processing parameters are determined or predicted using a model or by querying a database (see paragraph [0013]).
	As per claim 12, the one or more processing parameters comprise one or more local processing parameters, one or more global processing parameters, and/or a combination selected from the foregoing (see paragraph [0086]).
	As per claim 13, the defect is undetectable before the substrate is irreversibly processed (see paragraphs [0004], [0029]).
	As per claim 15, the exporting a file include a data structure represent the area (see paragraphs [0085], [0094], [0103] as part of the database).
Claim(s) 1-12,14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CHEN et al. (US Patent Application Publication No. 20160085905 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claims 1,4,14, Fig. 3 illustrate the elements of the claims, wherein determining values of one or more processing parameters correspond to in steps 312 (see paragraphs [0048]); determining or predicting of defect using ones of one or more processing parameters, an existence, probability of existence, and/or characteristics correspond to step 313 (see paragraphs [0049]-[0050]).
As per claim 2, inspecting one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic and/or combination thereof, meets one or more criteria (see paragraphs [0045]-[0057]).
As per claim 3, identifying one or more areas that enclose the one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic, and/or combination selected from the foregoing, meets one or more criteria (i.e., hot spot(s)  or PWLPs being areas that enclose the one or more patterns are identified which meets the particular criteria or threshold—see paragraphs [0045]-[0047]).
	As per claim 5, the one or more patterns comprise a process window limiting pattern (see paragraphs [0045])
	As per claim 6, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing comprises:
•    comparing the values of the one or more processing parameters with an overlapping process window of the one or more patterns, or
•    determining whether the values of the one or more processing parameters are beyond one or more thresholds, or
•    using a classification model with the values of the one or more processing parameters as input to the classification model (see paragraphs [0005], [0046]-[0052]).
	As per claim 7, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing, of the defect comprises simulating an image, or expected patterning contours, of the one or more patterns under the values of the one or more processing parameters and determining an image or contour parameter (see paragraph [0053]).
	As per claim 8, the one or more patterns are identified using an empirical model or a computational model (see paragraph [0050]).
	As per claim 9, the one or more processing parameters are selected from: focus, depth of focus, focus error, dose, an illumination parameter, a projection optics parameter, data obtained from metrology, and/or data from an operator of a processing apparatus used in the device manufacturing process (see paragraphs [0048], [0056]; claim 13).
	As per claim 10, the values of the one or more processing parameters are obtained from metrology (see paragraphs [0056]).
	As per claim 11, the one or more processing parameters are determined or predicted using a model or by querying a database (see paragraph [0050]).
	As per claim 12, the one or more processing parameters comprise one or more local processing parameters, one or more global processing parameters, and/or a combination selected from the foregoing (see paragraphs [0062], [0091]).
Claim(s) 1-11,14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MIDDLEBROOKS et al.  (US Patent Application Publication No. 2016/0313651 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As per claims 1,4,14, Fig. 2 illustrate the elements of the claims, wherein determining values of one or more processing parameters correspond to in steps 211; determining or predicting of defect using ones of one or more processing parameters, an existence, probability of existence, and/or characteristics correspond to step 213 (see paragraph [0033]).
As per claim 2, inspecting one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic and/or combination thereof, meets one or more criteria (i.e., threshold, see paragraph [0047]).
As per claim 3, identifying one or more areas that enclose the one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic, and/or combination selected from the foregoing, meets one or more criteria (i.e., hotspot(s) being areas that enclose the one or more patterns are identified which meets the particular criteria or threshold—see paragraphs [0064], [0068], [0071]).
	As per claim 5, the one or more patterns comprise a process window limiting pattern (see paragraph [0036]].
	As per claim 6, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing comprises:
•    comparing the values of the one or more processing parameters with an overlapping process window of the one or more patterns, or
•    determining whether the values of the one or more processing parameters are beyond one or more thresholds, or
•    using a classification model with the values of the one or more processing parameters as input to the classification model (see paragraphs [0038]-[0043], [0047]).
	As per claim 7, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing, of the defect comprises simulating an image, or expected patterning contours, of the one or more patterns under the values of the one or more processing parameters and determining an image or contour parameter (see paragraphs [0015], [0088], [0090], [0093]).
	As per claim 8, the one or more patterns are identified using an empirical model or a computational model (see paragraph [0011]).
	As per claim 9, the one or more processing parameters are selected from: focus, depth of focus, focus error, dose, an illumination parameter, a projection optics parameter, data obtained from metrology, and/or data from an operator of a processing apparatus used in the device manufacturing process (see paragraph [0033]-[0034]).
	As per claim 10, the values of the one or more processing parameters are obtained from metrology (see paragraph [0045]-[0048]).
	As per claim 11, the one or more processing parameters are determined or predicted using a model or by querying a database (see paragraphs [0006]-[0011], [0033]; Fig. 2, blocks 211 and 212).
Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Disclosed Anonymously (“Defect Prediction”, Research Disclosure, Database No. 604033, pp. 1-7, Published in paper Journal on August 2014; Digitally Published on 18 July 2014). 
As per claims 1,4,14, Fig. 1 illustrates the elements of the claims, wherein determining values of one or more processing parameters correspond to steps 2-3 (see page 2, lines 1-5); determining or predicting of defect using ones of one or more processing parameters, an existence, probability of existence, and/or characteristics correspond to step 4 (see page 2, lines 4-13).
As per claim 2, inspecting one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic and/or combination thereof, meets one or more criteria (see page 3, e.g., correlations between processing parameters, parameters of the pattern and the defects in empirical model and computational model, based on various criteria such finding a line end too far from its desired location, finding a location where two lines undesirably join, finding two features on separate layers undesirably overlap or undesirably not overlap, sensitivity of a pattern greater than a threshold).
As per claim 3, identifying one or more areas that enclose the one or more patterns responsive to the determined or predicted existence, probability of existence, characteristic, and/or combination selected from the foregoing, meets one or more criteria (i.e., hot spot(s) being areas that enclose the one or more patterns are identified which meets the particular criteria as discussed in the rejection of claim 2 above, wherein the hot spot is as defined on page 1 would covers this area).
As per claim 5, the one or more patterns comprise a process window limiting pattern (see page 1, lines 16-17).
As per claim 6, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing comprises:
•    comparing the values of the one or more processing parameters with an overlapping process window of the one or more patterns (page 3, i.e., the overlapping defects determination), or
•    determining whether the values of the one or more processing parameters are beyond one or more thresholds (page 3, i.e., sensitivity of a pattern greater than a threshold) or
•    using a classification model with the values of the one or more processing parameters as input to the classification model (see page 3, lines 13-16).
As per claim 7, the determining or predicting the existence, probability of existence, characteristic, and/or combination selected from the foregoing, of the defect comprises simulating an image, or expected patterning contours, of the one or more patterns under the values of the one or more processing parameters and determining an image or contour parameter (see page 3, lines 25-28).
As per claim 8, the one or more patterns are identified using an empirical model or a computational model (see page 3, lines 3-7).
As per claim 9, the one or more processing parameters are selected from: focus, depth of focus, focus error, dose, an illumination parameter, a projection optics parameter, data obtained from metrology, and/or data from an operator of a processing apparatus used in the device manufacturing process (see page 1, lines 21-26; page 4, last line to page 5, line 5).
As per claim 10, the values of the one or more processing parameters are obtained from metrology (see page 1, last three lines).
As per claim 11, the one or more processing parameters are determined or predicted using a model or by querying a database (see page 3, lines 13-16).
As per claim 12, the one or more processing parameters comprise one or more local processing parameters, one or more global processing parameters, and/or a combination selected from the foregoing (see page 4, lines 14-17).
As per claim 13, the defect is undetectable before the substrate is irreversibly processed (see page 1, lines 10-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable Disclosed Anonymously (“Defect Prediction”, Research Disclosure, Database No. 604033, pp. 1-7, Published in paper Journal on August 2014; Digitally Published on 18 July 2014) in view of Rajski et al.	(US Patent Application Publication No. 2006/0053357 A1)
As per claim 15, Disclosed Anonymously teaches all of the elements of claim 14, from which the claims depends as discussed above, including the need for adjustment to the processing parameters and re-inspection by the inspection tool (see pages 6-7)  but particularly failed to teach the exporting a file include a data structure represent the area.  Rajski et al. teaches the exporting of file including in a data structure representing the defect area in the defect database (see paragraphs [0076]-[0078]) to allow for further efficient future defects processing.  It would have been obvious to one of ordinary skilled in the art at the time of the filing of the invention to further incorporate the teachings of Rajski et al. into the method/system of Disclosed Anonymously because such incorporation would further allow for more efficient further defect processing as taught by Rajski et al. and further suggested by Disclosed Anonymously.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHALLAKA KIK whose telephone number is (571)272-1895. The examiner can normally be reached Maxiflex Mon-Fri 8:AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any response to this action should be mailed to:
		Commissioner for Patents
		P. O. Box 1450

Alexandria, VA 22313-1450

	or faxed to:

		571-273-8300	




/PHALLAKA KIK/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        August 27, 2022